 
Exhibit 10.4
 
RIDER TO DEED OF TRUST WITH ASSIGNMENT OF RENTS


This Rider to Deed of Trust with Assignment of Rents is hereby attached to and
made a part of that certain Deed of Trust with Assignment of Rents (Long Form)
(the “Trust Deed”) dated for reference purposes August 30, 2010, by and between
SPT-LAKE ELSINORE HOLDING CO., LLC, a Delaware limited liability company
(“Trustor”), CARDINAL INVESTMENT PROPERTIES-UNDERWOOD, L.P., a California
limited partnership (“Beneficiary”), and FIRST AMERICAN TITLE INSURANCE COMPANY,
a California corporation (“Trustee”), with reference to the following matters:


RECITALS:


A. Trustor has executed that certain Promissory Note Secured by Deed of Trust
dated concurrently with the Trust Deed (the “Note”), and pursuant to which
Trustor has borrowed from Beneficiary the principal sum of One Million and
No/100 Dollars ($1,000,000.00) (the “Loan”). The Note, the Trust Deed and such
other agreements and/or instruments as may have been entered into or made by
Trustor for the benefit of Beneficiary in connection with the Loan may
hereinafter be referred to as the “Loan Documents”.


B. The lien of the Trust Deed is a monetary encumbrance upon and against the
property more particularly described on Exhibit “A” to the Trust Deed and by
this reference incorporated herein (the “Property”).


C. Trustor intends this Rider to supplement and supersede, where applicable, the
terms and provisions of the Trust Deed.


Now, therefore, in consideration of the above Recitals, and other good and
valuable consideration, receipt of which is hereby acknowledged, Trustor hereby
agrees to be bound by, and further supplement and modify the Trust Deed with the
following provisions which shall supersede any provision addressing (or silence
concerning) the same issue in the Trust Deed:


1.
Due on Sale/Encumbrance: Trustor shall not sell, transfer, assign, further
encumber, hypothecate, or in any way dispose of or use as collateral for another
loan or obligation of Trustor, the Property or any interest therein without
first obtaining the prior written consent of Beneficiary, which consent may be
granted, conditioned or withheld in the sole discretion of Beneficiary. Any
violation of the restrictions set forth herein, whether by act, omission or by
virtue of law, shall be considered a default in the performance of the
obligations of Trustor under the Trust Deed and Beneficiary shall have the same
rights with respect thereto as are provided to Beneficiary under the Trust Deed
with respect to any default by Trustor in the payment of any indebtedness
secured under the Trust Deed or in Trustor’s performance of any agreement
thereunder.

 
2.
Assignment of Leases and Rents: The following provisions supersede the
provisions of Paragraph B(5) of the Trust Deed:



a.           Assignment. Trustor hereby irrevocably assigns to Beneficiary all
of Trustor’s right, title and interest in, to and under: (a) all leases and/or
subleases of the Property, all licenses and agreements relating to the
management, leasing or operation of the Property and all other agreements of any
kind relating to the use or occupancy of the Property, whether now existing or
entered into after the date hereof (collectively, the “Leases”); and (b) the
rents, issues and profits of the Property, including, without limitation, all
amounts payable and all rights and benefits accruing to Trustor under the Leases
(collectively, the “Payments”). The term “Leases” shall also include all
guarantees of and security for the lessees’ performance thereunder, and all
amendments, extensions, renewals or modifications thereto which are permitted
hereunder. This is a present and absolute assignment, not an assignment for
security purposes only, and Beneficiary’s right to the Leases and Payments is
not contingent upon, and may be exercised without possession of, the Property.
 
 
Page 1 of 4

--------------------------------------------------------------------------------

 

b.           Grant of License. By acceptance of this Rider, Beneficiary shall be
deemed to have conferred upon Trustor a license (the “License”) to collect and
retain the Payments as they become due and payable, until the occurrence of a
default under any of the Loan Documents. Upon a default and the passage of the
applicable cure period, the License shall be automatically revoked and
Beneficiary may collect and apply the Payments without notice and without taking
possession of the Property. Trustor hereby irrevocably authorizes and directs
the lessees under the Leases to rely upon and comply with any notice or demand
by Beneficiary for the payment to Beneficiary of any rental or other sums which
may at any time become due under the Leases, or for the performance of any of
the lessees’ undertakings under the Leases, and the lessees shall have no right
or duty to inquire as to whether any Default has actually occurred or is then
existing hereunder. Trustor hereby relieves the lessees from any liability to
Trustor by reason of relying upon and complying with any such notice or demand
by Beneficiary.


c.           Effect of Assignment. The foregoing irrevocable assignment shall
not cause Beneficiary to be: (a) a mortgagee in possession; (b) responsible or
liable for the control, care, management or repair of the Property or for
performing any of the terms, agreements, undertakings, obligations,
representations, warranties, covenants and conditions of the leases; or (c)
responsible or liable for any waste committed on the Property by the lessees or
any other parties; for any dangerous or defective condition of the Property; or
for any negligence in the management, upkeep, repair or control of the Property
resulting in loss or injury or death to any Lessee, licensee, employee, invitee
or other person. Beneficiary shall not directly or indirectly be liable to
Trustor or any other person as a consequence of: (i) the exercise or failure to
exercise any of the rights, remedies or powers granted to Beneficiary hereunder;
(Ii) the failure or refusal of Beneficiary to perform or discharge any
obligation, duty or liability of Trustor arising under the Leases.


d.           Representations and Warranties. Trustor represents and warrants
that: (a) all existing Leases, if any, are in full force and effect and are
enforceable in accordance with their respective terms, and no breach or default,
or event which would constitute a breach or default after notice or the passage
of time, or both, exists under any existing Leases; and (b) no rent or other
payment under any existing Lease has been paid by any lessee for more than one
(1) month in advance; and (c) none of the lessor’s interests under any of the
Leases has been transferred or assigned.


e.           Covenants. Trustor covenants and agrees at Trustor’s sole cost and
expense to: (a) perform the obligations of lessor contained in the Leases and
enforce by all available remedies in a commercially reasonable manner
performance by the lessees of the obligations of the lessees contained in the
Leases; (b) give Beneficiary prompt written notice of any default which occurs
with respect to any of the Leases, whether the default be that of the lessee or
of the lessor; (c) exercise commercially reasonable efforts to keep all portions
of the Property leased at all times at rentals not less than the fair market
rental value; (d) deliver to Beneficiary fully executed, counterpart original(s)
of each and every Lease if requested to do so; and (e) execute and record such
additional assignments of any Lease or specific subordinations of any Lease to
the Trust Deed, in form and substance acceptable to Beneficiary, as Beneficiary
may reasonably request. Except with Beneficiary’s prior written consent, which
consent shall not be unreasonably withheld or delayed, Trustor shall not: (i)
enter into any Leases after the date hereof (except for leases executed by
Trustor in the ordinary course of Trustor’s business); (ii) execute any other
assignment relating to any of the Leases; (iii) discount any rent or other sums
due under the Leases or collect the same in advance, other than to collect rent
one (1) month in advance of the time when it becomes due; (iv) terminate, modify
or amend any of the terms of the Leases or in any manner release or discharge
the lessees from any obligations thereunder; (v) consent to any assignment or
subletting by any lessee; or (vi) subordinate or agree to subordinate any of the
Leases to any other deed of trust or encumbrance. Any such attempted action in
violation of the provisions hereof shall be null and void.
 
 
Page 2 of 4

--------------------------------------------------------------------------------

 

f.           Estoppel Certificates. Within thirty (30) days after request by
Beneficiary, Trustor shall deliver to Beneficiary and to any party designated by
Beneficiary, estoppel certificates executed by Trustor for any existing Lease
(and shall use commercially reasonable efforts to cause such certificates to be
executed by each of the lessees), in recordable form, certifying (if such be the
case): (i) that the foregoing assignment and the Leases are in full force and
effect; (ii) the date of each lessee’s most recent payment of rent; (iii) that
there are no defenses or offsets outstanding, or stating those claimed by
Trustor or lessees under the foregoing assignment or the Leases, as the case may
be; and (iv) any other information reasonably requested by Beneficiary.


3.           Reinstatement of Lien. Beneficiary’s rights hereunder shall be
reinstated and revived, and the enforceability of this Trust Deed shall
continue, with respect to any amount at any time paid on account of any
obligations secured hereby which Beneficiary is thereafter required to restore
or return in connection with a bankruptcy, insolvency, reorganization or similar
proceeding with respect to any Borrower.


4.           Insurance.  In addition to the obligations of Trustor pursuant to
Paragraph A(2) of the Trust Deed, Trustor shall maintain in effect at all times
prior to the full release and reconveyance of the Trust Deed, the following
insurance naming Beneficiary as an additional insured and containing a waiver of
subrogation: (a) commercial general public liability insurance covering claims
for bodily injury, personal injury and property damage with single limit
coverage of not less than $1,000,000 per occurrence and (b) if reasonably
requested in writing by Beneficiary, all risk course of construction insurance
in an amount not less than the full replacement value of the improvements to the
Property.


5.           No Amendment. Neither this Rider nor the Trust Deed shall be
amended without the written consent of Trustor and Beneficiary.


6.           Notices. Unless otherwise directed by Trustor in writing, any
notices required to be delivered to Trustor hereunder shall be delivered: c/o
Shopoff Advisors, L.P., 8951 Research Drive, Irvine, California 92618,
Attention: William A. Shopoff. Unless otherwise directed by Beneficiary in
writing, any notices required to be delivered to Beneficiary hereunder shall be
delivered to:
 

 
c/o Cardinal Development
 
375 Bristol Street, Suite 50
 
Costa Mesa, California 92626
 
Attention:  David J. Seidner



7.           Attorneys Fees. In addition to the obligations of Trustor pursuant
to Paragraph A(3) of the Trust Deed, Trustor shall pay a reasonable sum as and
for the attorneys fees and legal costs incurred by Beneficiary in connection
with any dispute arising between the parties hereto or their legal
representatives, successors and assigns, concerning any provision of this Rider
or the Trust Deed, or the rights and duties of any person in relation thereto,
if Beneficiary is the prevailing party in such dispute.


8.           Governing Law. The validity, interpretation and performance of this
Rider or the Trust Deed shall be controlled by and construed under the laws of
the State of California. The parties hereto hereby consent to the jurisdiction
of the California courts with venue in Orange County in the event any dispute
arises in conjunction herewith.


9.           Time of Essence. Time is of the essence. As used herein, the word
“days” shall mean and refer to calendar days; provided, however, in the event a
payment date or deadline falls on a Saturday, Sunday or federal holiday, such
payment date or deadline shall be extended to the next following calendar day
that is not a Saturday, Sunday or federal holiday.
 
 
Page 3 of 4

--------------------------------------------------------------------------------

 

END OF RIDER
 
Dated as of the date first written above.
 
“Trustor”


SPT-LAKE ELSINORE HOLDING CO., LLC, a Delaware limited liability company
 
By:
Shopoff Partners, L.P., a Delaware limited
 
partnership, sole member
           
By:
Shopoff General Partner, LLC, a Delaware limited
   
liability company, general partner
             
By:
Shopoff Properties Trust, Inc.,
     
a Maryland corporation, manager
               
By:
/s/ William A. Shopoff        
William A. Shopoff, President and CEO

 
Page 4 of 4

--------------------------------------------------------------------------------


 